Gray, J.
A patient unravelling of the tangled skein of words used by this testator discloses his intentions with sufficient clearness, and shows them to be consistent with the roles of law.
The gift in trust of the sum of $67,700 exhausted all the testator’s estate, real and personal, not specifically given to his widow. The residuary devise and bequest upon like trusts, added apparently for greater caution, is therefore only important as corroborating evidence that be did not intend to make any difference in the disposition of the bulk of his real and his personal estate.
The clause directing that the balance of the sum of $67,700, beyond the sums the interest on which is to be paid to the children in unequal proportions, shall be “equally divided among’’ them, fixes (as amended by the codicil) the proportions in which the children are to share in this balance; but expressly refers to * the events hereinafter mentioned,” which are the deaths of the widow and of the last survivor of the children, for the times when the income and the principal respectively shall go to them and their issue.
The provision that the proportion of the testator’s son James *343shall be retained and kept at interest by the trustees and applied by them for his benefit, was manifestly inserted (like the corresponding provision in the codicil) in order to enable the trustees to vary at their discretion the times of paying the income on his share, and to secure its application to his personal benefit, free from the interference of creditors or others. To imply from this clause, as is argued for the appellants, that the principal shares of the other children are to be paid to them at once upon the death of the widow, would be to disregard all the subsequent provisions of the will. As James died immediately after his father, it will be unnecessary to consider further the construction and effect of this clause.
The testator next directs that upon the death of any child, the interest on its share shall be paid to its issue, if any ; otherwise, equally among the surviving children, and the issue of any other deceased child by right of representation. This clause raises no difficulty.
The next paragraph provides that the interest shall be paid as aforesaid until the death of the last surviving child: and that at such death, the proper share of each child shall go to its issue; except only that if any child shall leave a surviving wife or husband, such wife or husband, during widowhood, “ shall receive such child’s income in the same manner as her husband or his wife had before received it; and after the marriage or death of such husband or wife, said share shall go to the issue of such child forever.” The benefit of this provision is not limited to such husbands and wives born before the death of the testator, or within twenty-one years afterwards. And it is argued for the appellants that it therefore contains a limitation over, which may by possibility not take effect until a period of more than twenty-one years after the termination of a life or lives in being at the time of the death of the testator, and is therefore void, as tending to create a perpetuity, within the rule recognized in Brattle Square Church v. Grant, 3 Gray, 142, and Sears v. Russell, 8 Gray, 86. This argument assumes that the interest of the issue of any child, who should die leaving a husband or wife surviving, would not vest until the death or re-marriage of such husband *344or wife, but would remain contingent until the event of such death or re-marriage, so that it could not be known until the happening of that event who would be entitled.
We are of opinion that such is not the true construction of the will, but that, upon the death of the last surviving child, the share of each child will vest at once in its issue, subject only to the right of the surviving husband or wife of any child to receive the income of its share during widowhood. The principal share of each child is ascertained and fixed at the death of the testator; and although the right to receive any income is postponed until the death of the testator’s widow, the share itself would probably have vested in each child upon the death of the testator, but for the provision, above stated, disposing of the share of any child after its death, and before the death of the last surviving child, in a different way from that in which the law would otherwise have disposed of it, and thus making the interest of any child or its issue contingent until the death of the last surviving child. Upon the death of the last surviving child, however, the share of each child’s issue is ascertained, and goes to its issue then surviving, and there is no reason for longer suspending the vesting of the equitable interest in fee in the different shares. Although some ambiguity is created by the double use, in this paragraph, of the words “ go to the issue of such child,” yet, bearing in mind the testator’s previous division of his property into distinct shares for the benefit of his several children and their respective issue, and the established rule of construction in favor of vested interests, we are satisfied that the actual and the legal intent of the testator was not to suspend the vesting of the interest of the issue of any child beyond the death of the last surviving child in any case, but to postpone the enjoyment only, by the issue of any child, of its parent’s share, so long as a surviving husband or wife of that parent should be living and unmarried.
This construction is not substantially varied, nor the operation of the will defeated, by the only clauses remaining to be considered, which provide that if any child of the testator shall die leaving no issue, but leaving a wife or husband surviving *345the interest of its share shall be paid to her or him during widowhood. This right of a surviving wife or husband to re•ceive the income would by the terms of this clause seem to arise only in case the child should leave no issue; but the words of the previous paragraph, which declare that after the death of the last surviving child, the husband or wife of any child deceased leaving issue shall receive the income in the same manner as before, might perhaps require the implication that the surviving husband or wife of any child, whether it does or does not leave issue, shall receive during widowhood the income of its share, before, as well as after, the death of the last surviving child of the testator. However that may be, the testator has taken the precaution to add, “ But this is not to prevent the partial distribution provided for on the death of the last surviving child.” By that partial distribution, as we have already seen, the principal share of each child vests in its issue; the issue of any child, who has left no husband or wife surviving and not since married again, are entitled to the immediate enjoyment and control of its share; while the right of enjoyment by the issue of the share of any child who has left such a husband or wife is postponed until his or her death or re-marriage.
It follows from this view of the provisions of the will, that immediately upon the termination of the life of the last surviving child, which was of course a life in being when the testator died, the issue, and the widower-or widow, if any, of each child may make a conveyance of that child’s share, and, with the consent of the trustees, may terminate the trust; Bowditch v. Andrew, 8 Allen, 339; and therefore the questions ably and learnedly discussed by counsel, upon the law of perpetuities, do not arise. Decree affirmed.